Citation Nr: 1216437	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-03 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of heart attack.

2.  Entitlement to total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Columbia, South Carolina.  The case was certified to the Board by the RO in Roanoke, Virginia.

On his January 2009 substantive appeal, the Veteran requested a hearing at a local VA office.  He withdrew his hearing request in writing in October 2010.  See 38 C.F.R. § 20.702 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can make a decision in this case.  The Veteran had surgery at VA to repair an abdominal aortic aneurysm on October 26, 2006.  The Veteran alleges that the surgery was performed without adequate information from a stress test on October 5, 2006.  He contends that the heart attack following AAA repair was the result of VA not conducting a heart evaluation, to include review of his stress test information.

As argued by the Veteran's representative in an April 2012 brief, after reviewing the evidence the Board observes that, if they exist, the complete informed consent form and medical quality-assurance records pertaining to the Veteran's abdominal aortic aneurysm surgery and aftercare are not of record and would be highly pertinent to his claim.  38 C.F.R. § 3.361(d) (1) (2011).  

Quality assurance records have not yet been requested.  In VAOPGCPREC 1-2011, VA's Office of General Counsel addressed whether such quality-assurance records may be obtained in connection with an appeal.  The opinion noted that quality assurance records may not be disclosed to VA adjudicators, including the Board, but that VA's Office of General Counsel is authorized to review such records to determine if they in fact are of the type protected from disclosure.  

The opinion concluded that VA's duty to assist requires that the Board request access to any quality assurance records or documents relevant to a claim.  If the appropriate Veterans Health Administration officials deny the request, to appeal the determination to VA's General Counsel.  On remand, the RO/AMC should follow the procedures outlined in VAOPGCPREC 1-2011. 

Finally, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the other issue in this case.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  As such, appellate action on the claim of entitlement to benefits based upon individual unemployability, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must attempt to secure any and all records addressing the appellant's consent to the heart surgery performed in October 2006.  This specifically includes securing any consent signed by the appellant himself.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  

The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

2.  The AMC/RO must also request access to any "focused review" conducted by the Salem VA Medical Center from the Under Secretary for Health, Veterans Integrated Service Network director, or a Veterans Health Administration medical facility director.  The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

a.  Protected from disclosure by 38 U.S.C.A. § 5705;

b.  Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or

c.  The requested records or documents no longer exist or cannot be found.

The RO must continue attempts to one or all of the specified officials until a response is obtained.  Any response must be in writing and documented in the claims file.

If the official concludes that the records are not protected and access is granted, the RO should request the focused review records and associate any copies with the claims file.  If access is denied because the focused review records are considered privileged and confidential, i.e., they meet the criteria of (a) or (b) above, the RO must appeal the decision to the Office of General Counsel  within 60 days of the response under the provision of 38 C.F.R. § 17.506  (2011).

In any appeal, the RO should request an Office of General Counsel attorney with expertise in information law to review the matter and make a recommendation to the General Counsel or Deputy General Counsel for a final decision as to whether the focused review in question is protected.

Any response must be in writing and documented in the claims file.

If the Office of General Counsel ultimately determines the records are not protected, the RO must request the focused review records and associate any copies with the claims file.

3.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


